Kane, J.
(concurring in part and dissenting in part). I respectfully dissent. My disagreement is founded upon that portion of the jury’s verdict which found plaintiff free from fault. I adopt that portion of the statement of the majority which concludes that Philip Panella should be absolved from any claim of negligence which proximately caused or contributed to plaintiff’s accident, for, in my view, its description of the part played by plaintiff in this unfortunate accident articulates negligence on his part. A finding of no negligence on plaintiff’s part is contrary to the weight of the evidence in light of plaintiff’s failure to remove the keys from the truck when he knew others were nearby and in light of his leaving it in reverse when he knew he would be working behind the truck. Moreover, in my opinion Carson Panella’s actions were reasonably foreseeable to plaintiff. Accordingly, a new trial should be ordered to correctly apportion damages (see, Lopato v Kinney Rent-A-Car, 73 AD2d 565, 566, 567).
Mahoney, P. J., Weiss and Levine, JJ., concur with Casey, J.; Kane, J., concurs in part and dissents in part in an opinion.
Judgment modified, on the law, without costs, by amending *308the second decretal paragraph to provide that the judgment of defendant U-Haul Company of Kansas City, Missouri, over against third-party defendant Carson A. Panella be for 100% of the judgment awarded to plaintiff; third-party complaint against third-party defendants Philip A. Panella, Jr., and L.P. Enterprises, Inc., is dismissed; and, as so modified, affirmed.